U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 o TRANSITION REPORT UNDER SECTION13 OR 15(D)OF THE EXCHANGE ACT For the Transition Period from to Commission file number 1-13463 BIO-KEY INTERNATIONAL, INC. (Exact Name of registrant as specified in its charter) DELAWARE 41-1741861 (State or Other Jurisdiction of Incorporation of Organization) (IRS Employer Identification Number) 3, BUILDING D, SUITE B, WALL, NJ 07719 (Address of Principal Executive Offices) (732) 359-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by rule12b-2 of the Exchange Act) Yes o No x Number of shares of Common Stock, $.0001 par value per share, outstanding as of May 12, 2013 was 87,182,348 BIO-KEY INTERNATIONAL, INC. INDEX PARTI. FINANCIAL INFORMATION Item 1 — Condensed Consolidated Financial Statements: Balance Sheets as of March31, 2013 (unaudited) and December31, 2012 3 Statements of Income for the three months ended March31, 2013 and 2012 (unaudited) 4 Statements of Cash Flows for the three months ended March31, 2013 and 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4 — Controls and Procedures 16 PARTII. OTHER INFORMATION Item 6 — Exhibits 16 Signatures 17 2 PARTI — FINANCIAL INFORMATION BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,526 at March 31, 2013 and December 31, 2012 Due from factor Inventory Prepaid expenses and other Total current assets Equipment and leasehold improvements, net Deferred finance costs - Deposits and other assets Intangible assets—less accumulated amortization Total non-current assets TOTAL ASSETS $ $ LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue Note payable – related party - Total current liabilities Note Payable - Total non-current liabilities - TOTAL LIABILITIES $ $ STOCKHOLDERS’ DEFICIENCY: Common stock — authorized, 170,000,000 shares; issued and outstanding; 87,182,348 of $.0001 par value at March 31, 2013 and 78,155,413 December 31, 2012 Additional paid-in capital Accumulated deficit (52,604,000 ) (52,288,421 ) TOTAL STOCKHOLDERS’ DEFICIENCY (664,597 ) (1,217,982 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 3 BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended March 31, Revenues Services $ $ License fees and other Costs and other expenses Cost of services Cost of license fees and other Gross Profit Operating Expenses Selling, general and administrative Research, development and engineering Total Operating Expenses Operating (loss) income ) Other expenses Interest expense (7,524 ) (6,128 ) Total Other expenses (7,524 ) (6,128 ) Net (loss) income $ ) $ Basic (Loss) Income per Common Share $ * $ * Diluted (Loss) Income per Common Share $ * $ * * Represents less than $0.01 Weighted Average Shares Outstanding: Basic Diluted The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 4 BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOW FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to cash (used for) provided by operating activities: Depreciation Amortization Intangible assets Deferred costs - Share-based compensation Change in assets and liabilities: Accounts receivable trade Due from factor - Inventory (165 ) Prepaid expenses and other (34,215 ) (8,176 ) Accounts payable (281,968 ) (272,814 ) Accrued liabilities (207,976 ) Deferred revenue (41,412 ) (65,905 ) Net cash (used for) provided by operating activities (607,434 ) CASH FLOW FROM FINANCING ACTIVITIES: Issuance of common stock - Repayment of note payable – related party (321,428 ) - Proceeds from issuance of note payable - Costs to issue common stock ) - Financing costs for note payable (57,203 ) - Net cash provided by financing activities - NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 5 BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) SUPPLEMENTARY DISCLOSURES OF CASH FLOW INFORMATION ThreeMonthsEndedMarch31, Cash paid for: Interest $ $ — The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 6 BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March31, 2013 (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements include the accounts of BIO-key International,Inc. and its wholly-owned subsidiary (collectively, the “Company”) and are stated in conformity with accounting principles generally accepted in the United States of America, pursuant to the rulesand regulations of the Securities and Exchange Commission (the “SEC”). The operating results for interim periods are not necessarily indicative of results that may be expected for any other interim period or for the full year. Pursuant to such rulesand regulations, certain financial information and footnote disclosures normally included in the financial statements have been condensed or omitted. Significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, the accompanying unaudited interim consolidated financial statements contain all necessary adjustments, consisting only of those of a recurring nature, and disclosures to present fairly the Company’s financial position and the results of its operations and cash flows for the periods presented. The balance sheet at December31, 2012 was derived from the audited financial statements, but does not include all of the disclosures required by accounting principles generally accepted in the United States of America. These unaudited interim condensed consolidated financial statements should be read in conjunction with the financial statements and the related notes thereto included in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2012 (the “Form10-K”), filed on April 1, 2013. Recently Issued Accounting Pronouncements Management does not believe that any other recently issued, but not yet effective, accounting standard if currently adopted would have a material effect on the accompanying consolidated financial statements. 2.GOING CONCERN The Company has incurred significant losses to date and at March31, 2013,had an accumulated deficit of approximately $53 million. In addition, broad commercial acceptance of the Company’s technology is critical to the Company’s success and ability to generate future revenues. At March 31, 2013, the Company’s total cash and cash equivalents were approximately $452,000, as compared to approximately $84,000 at December31, 2012. The Company has financed itself in the past through access to the capital markets by issuing secured and convertible debt securities, convertible preferred stock, common stock, and through factoring receivables. The Company currently requires approximately $390,000 per month to conductoperations, a monthly amount that we have been unable to achieve through revenue generation. During the three months ended March 31, 2013, the Company raised proceeds of $1,297,000 net of fees through the issuance of a senior secured promissory note and shares of common stock . See Notes 5 and 6. If the Company is unable to generate sufficient revenue to meet our goals, it will need to obtain additional third-party financing to (i) conduct the sales, marketing and technical support necessary to execute its plan to substantially grow operations, increase revenue and serve a significant customer base; and (ii) provide working capital. No assurance can be given that any form of additional financing will be available on terms acceptable to the Company, that adequate financing will be obtained by the Company, in order to meet its needs, or that such financing would not be dilutive to existing shareholders. The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern, and assumes continuity of operations, realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The matters described in the preceding paragraphs raise substantial doubt about the Company’s ability to continue as a going concern. Recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon the Company’s ability to meet its financing requirements on a continuing basis, and become profitable in its future operations. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. 7 3. SHARE BASED COMPENSATION The following table presents share-based compensation expenses for continuing operations included in the Company’s unaudited condensed consolidated statements of operations: ThreeMonthsEndedMarch31, Selling, general and administrative $ $ Research, development and engineering $ $ 4.EARNINGS PER SHARE (“EPS”) The Company’s basic EPS is calculated using net income available to common shareholders and the weighted-average number of shares outstanding during the reporting period. Diluted EPS includes the effect from potential issuance of common stock, such as stock issuable pursuant to the exercise of stock options and warrants and the assumed conversion of convertible notes and preferred stock. The reconciliation of the numerator of the basic and diluted EPS calculations was as follows for the three month periods ended March31, 2013 and 2012: ThreeMonthsended March31, Basic Numerator: Net (loss) income $ ) $ Basic Denominator: Per Share Amount $ $ The following table summarizes the potential weighted average shares of common stock that were included in the diluted per share calculation for the three months ended March31, 2013 and 2012. ThreeMonthsEnded March31, Stock Options - ThreeMonthsended March31, Dilutive Numerator: Net (loss) income $ ) $ Dilutive Denominator: Per Share Amount $
